 
 
IV 
108th CONGRESS 
2d Session 
H. RES. 542 
IN THE HOUSE OF REPRESENTATIVES 
 
February 26, 2004 
Mr. Meek of Florida (for himself, Ms. Jackson-Lee of Texas, Mr. Ballance, Mr. Owens, Ms. Corrine Brown of Florida, Mr. Watt, Mr. Payne, Ms. Kilpatrick, Ms. Lee, Ms. Schakowsky, Ms. Eddie Bernice Johnson of Texas, Mr. Cummings, Mr. Rush, Mr. Meeks of New York, Mrs. Christensen, Mr. Conyers, Ms. Norton, Ms. Majette, Mr. Wynn, Mr. Hastings of Florida, Mr. Towns, Mr. Fattah, Mr. Clyburn, Mrs. Jones of Ohio, Mr. Clay, Ms. Carson of Indiana, Mr. Jefferson, Mr. Scott of Virginia, Ms. Millender-McDonald, Mr. Ford, Mr. Davis of Alabama, Ms. Waters, Mr. Jackson of Illinois, Mr. Deutsch, Mr. Lewis of Georgia, Ms. Watson, Mr. Thompson of Mississippi, Mr. Davis of Illinois, Mr. Rangel, Mr. Bishop of Georgia, and Mr. Scott of Georgia) submitted the following resolution; which was referred to the Committee on the Judiciary 
 
RESOLUTION 
Expressing the sense of the House of Representatives that the Secretary of Homeland Security should designate Haiti under section 244 of the Immigration and Nationality Act in order to make nationals of Haiti eligible for temporary protected status under such section. 
  
Whereas the citizens of Haiti are currently witnessing the collapse of their country’s nascent democracy as political violence and human rights abuses escalate; 
Whereas peaceful anti-government demonstrations have been joined by relatively small but violent gangs, which have killed an estimated 135 people, including police and government officials, have taken control of the major cities of Cap-Hatien and Gonaives, and threaten to take the capital city of Port-au-Prince; 
Whereas it is believed by many that the violent gangs are beyond the control of the political opposition, such that any existing or new leadership may struggle to wrest control of the streets from warlords; 
Whereas the violence in Haiti has escalated to the point that the United States Department of State has evacuated non-essential embassy personnel and recommended that all United States citizens leave the country; 
Whereas this existing and ongoing armed conflict in Haiti poses a serious threat to the personal safety of the millions of Haitian nationals presently in the country, as well as those returning to the country from abroad; 
Whereas section 244 of the Immigration and Nationality Act authorizes the grant of temporary protected status to nationals of a country where there is an ongoing armed conflict such that requiring the nationals to return to their country would pose a serious threat to their personal safety; 
Whereas the United States has granted temporary protected status to the nationals of several other countries under similar circumstances over the last decade, including Burundi, Liberia, and Haiti itself in 1998; 
Whereas current conditions in Haiti are extremely dangerous and deteriorating, so that requiring Haitian nationals to return to their country would pose a serious threat to their personal safety; and 
Whereas permitting Haitian nationals to remain temporarily in the United States is in the national interest of our country as the world’s leading democracy: Now, therefore, be it 
 
That  
it is the sense of the House of Representatives that the Secretary of Homeland Security should— 
(1)immediately designate Haiti under section 244(c) of the Immigration and Nationality Act; and 
(2)grant temporary protected status in the United States to nationals of Haiti who are eligible for such status by reason of such designation. 
 
